DETAILED ACTION
Examiner acknowledges applicant’s amendments and remarks dated 12/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 12/15/2021, with respect to office action dated 9/2/2021 have been fully considered and are persuasive.  The rejections of 9/2/2021 have been withdrawn. 
Specification
The amendment to specification filed 12/15/2021 has been entered. 
Reason for Allowance
Claims 1, and 3-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensor comprising a connector having a plurality of conductors; a connector seal of an electrically insulating material having a plurality of holes arranged to correspond with the plurality of conductors in the connector;  one or more temperature sensing components embedded within or affixed to the connector seal; and  at least one electrically conductive liner fitted within  at least one of the holes of the connector seal, the at least one electrically conductive liner configured to make electrical contact with at least one of the one or more temperature sensing components. 

The closest reasonable prior art reference is Egley et al. (2014/0239821) teaches a temperature sensor within a connector having plurality of holes and electrical contact with the temperature sensor. However, Egley does not teach a connector seal, temperature sensor within the connector and a conductor lining within the connector seal and a conductive liner inside the seal to make contact with the one or more temperature sensor components.

The secondary reference, Fisher et al. (2009/0257722), teaches connector with plurality of holes.  Furthermore, Fisher teaches holes having mating connector pins.  However, a connector seal, temperature sensor within the connector and a conductor lining within the connector seal and a conductive liner inside the seal to make contact with the one or more temperature sensor components.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature sensor within a connector having a connector seal, temperature sensor within the connector and a conductor lining within the connector seal and a conductive liner inside the seal to make contact with the one or more temperature sensor components.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855